Citation Nr: 1444662	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Entitlement to service connection for pernicious anemia.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In June 2012, November 2013, and April 2014, the Board remanded the claim for service connection for pernicious anemia.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included a claim for service connection for peripheral neuropathy for each upper extremity.  In a rating decision in February 2103, the RO granted service connection for peripheral neuropathy of the right upper extremity, and awarded a 30 percent rating and service connection for peripheral neuropathy of the left upper extremity, and awarded a 30 percent rating.  Both are effective the date the Veteran's claims were received, July 2007.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for peripheral neuropathy for each upper extremity.


FINDINGS OF FACT

1.  Pernicious anemia did not have its onset during service; was not manifest to a compensable degree within one year of separation from service; pernicious anemia first diagnosed after service, is unrelated to an injury, disease, or event of service origin

2.  Pernicious anemia was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for pernicious anemia are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letter, dated in July 2007 and June 2009 (covering pernicious anemia as secondary to diabetes mellitus).  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in July 2009, December 2009, March 2013, March 2014, and August 2014.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in June 2009 and November 2012 with addendums prepared in January 2014, and May 2014, and a hearing before the undersigned in April 2012

The reports of the VA examinations and addendums included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings, opinions and reasons to determine the connection of the Veteran's claim of pernicious anemia to service.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2010) requires that the Veterans Law Judge (or Decision Review Officer (DRO) as appropriate) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) identified the issue.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain when pernicious anemia was diagnosed and whether the Veteran's current disability is related to service.  The Veteran Law Judge, noting that the Veteran's private medical doctor had linked pernicious anemia to Agent Orange exposure without explanation, asked the Veteran if the doctor ever explained his rationale to the Veteran.  Questions were asked to draw out the current state of the Veteran's disability and its relationship to service or to diabetes.  The hearing focused on the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ (or DRO) complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Furthermore, to the extent that the duties were not met, the Board finds that no pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for pernicious anemia.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Although primary anemia is listed as a disease under § 3.309 as a chronic disease, pernicious anemia is not listed as a disease under § 3.309 as a chronic disease.  

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b) (1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

In October 2005, the Veteran's private medical provider, Dr. W. Merva, obtained a blood test establishing the Veteran's B-12 level at 282 pg/Ml.  A handwritten note on the lab test report stated that any level below 300 required treatment and the Veteran needed B-12 injections.  

Starting in January 2006, Dr. Merva's notes indicate the Veteran has been receiving monthly B-12 injections and by the next month, he was feeling better.  As of May 2012, the last office visit note of Dr. Merva in the record, the Veteran had a history of pernicious anemia, treated with B-12 injections.  

In September 2007, the Veteran submitted a statement that he had the problem for a while, but only Dr. Merva figured out why the Veteran was weak  and short of breath.  Therefore, the Veteran used B-12 injections to ease the symptoms.  

In February 2009, Dr. Merva wrote a letter stating that the Veteran's pernicious anemia more likely than not (50/50 probability) was caused by or the result of Agent Orange exposure.  Dr. Merva only stated his conclusion and did not offer any further discussion such as his rationale for his opinion.  

The Veteran was provided a VA examination in June 2009 where the Veteran reported that Dr. Merva diagnosed pernicious anemia in 2006.  The Veteran had weakness and fatigue for a week.  He did not have any other symptoms such as chest pains.  He also did not have a relevant medical history relating to matters such as a transfusion, phlebitis, bone marrow transplant, or myleosupressive therapy.  The Veteran had coronary artery disease and has undergone coronary artery bypass surgery.  He takes the B-12 injections as needed.  He does not have syncope but reported he experiences lightheadedness especially if he stands up after prolonged sitting.  The lab tests, such as the complete blood count, and physical examination did not demonstrate pernicious anemia.  

The examiner stated he found no pathology or evidence on his examination to render a diagnosis of pernicious anemia.  The examiner also stated, however, that a review of the medical literature revealed Agent Orange does not cause or aggravate pernicious anemia.  

The Veteran testified that Dr. Merva diagnosed the Veteran with pernicious anemia, but never explained to the Veteran why the pernicious anemia is caused or related to either the diabetes or Agent Orange exposure.  He has the B-12 injections once every two weeks and if he gets real weak, the Veteran gets a B-12 injection and he perks up.  

The Veteran was afforded a second VA examination in November 2012.  The examiner noted the Veteran was diagnosed with pernicious anemia in 2006.  Further, the Veteran reported that Dr. Merva has told him that he did not have pernicious anemia now, but the pernicious anemia may reoccur.  It appears that Dr. Merva has continued the B-12 injections to prevent recurrence of the pernicious anemia.  Thus, the Veteran receives injections of Vitamin B-12/Cyanocobalamine 1000MCG/Ml every two weeks.  Upon examination, the Veteran did not have any other hematologic or lymphatic disorders or treatment for such disorders.  Blood tests demonstrated hemoglobin level of 14.2 (gm/100ml); hematocrit of 42.9 ; red blood cell count of 4.83; white blood cell count of 4.20; and white blood cell differential count of 141.  Finally, the examiner noted that the MCV (mean corpuscular value) was 88.8 which the VA examiner stated was normal.   

The examiner noted pernicious anemia can lead to loss of position sensation as well as vibration sensation.  The Veteran, however, reported feeling better after the injections.  There are other kinds of manifestations for pernicious anemia including cerebral ataxia, as well as memory loss, which is more common with the older patient.  Although not stating so, it appears the examiner did not find evidence of these additional manifestations of pernicious anemia.  Hematologically, the Veteran's CBC was normal and he had no evidence of anemia according to his lab results.  Usually MCV (mean corpuscular volume) is more than 100 and the Veteran's MCV is less than 100, which indicates that the Veteran's vitamin injections of B-12 have been helping him.

The examiner reviewed the medical literature including whether the Veteran's disease is associated with Agent Orange exposure.  In the medical literature, there is no mention of pernicious anemia being caused or aggravated by his exposure to Agent Orange.  The examiner also reviewed the literature regarding diabetes mellitus related to pernicious anemia and stated not enough study has been done to support a cause and effect relationship between the diabetes mellitus type 2 and pernicious anemia. 

In an addendum dated in January 2014, the examiner stated there was no documented diagnosis of pernicious anemia in service.  Instead, the Veteran was diagnosed with pernicious anemia by a neurologist, Dr. Merva by blood tests, back in 2006, which was a long time from the discharge from service in July 1970.  As noted above, the Veteran's CBC in September 2013 revealed no evidence of pernicious anemia.  Therefore, his pernicious anemia is in remission with injections of B-12.  The examiner concluded that the Veteran's pernicious anemia was less likely than not causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

In a second addendum dated in May 2014, the examiner stated that the Veteran's service connected diabetes did not aggravate the pernicious anemia beyond its natural progression.  The examiner stated the pernicious anemia is in remission and the Veteran reported being told that by the private neurologist, Dr. Merva, as well.  There is no abnormality in the RBC (red blood cell), HGB (hemoglobin), HCT (hematocrit), MCV (mean corpuscular volume), or MCH (mean corpuscular hemoglobin).  Further, a review of the medical literature regarding diabetes related to pernicious anemia and there is no evidence to support a cause and effect relationship between diabetes or its treatment (including medications), and pernicious anemia.  The Veteran's complete blood count is normal and he has no evidence of anemia in his lab results.  Usually, MCV is more than 100 but the Veteran's MCV level is less than 100, which indicates that the vitamin injections of B-12 have been helping the Veteran.  He also reported he was feeling better than before.  As the lab results do not show any impression of anemia, there does not appear to be any aggravation of pernicious anemia.  

Analysis

The Veteran seeks service connection for pernicious anemia, a disability which involves Vitamin B-12 deficiency.  He has asserted it is due to either Agent Orange exposure or to his service-connected diabetes mellitus.  The Board notes that pernicious anemia is not one of the diseases entitled to a presumption of service connection due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  He is, however, still entitled to prove direct causation by service.  Combee, supra.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  Thus, the Veteran would be entitled to service connection for pernicious anemia if the evidence establishes that the Veteran's pernicious anemia disability is caused by or related to service exclusive of Agent Orange exposure or diabetes.

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of pernicious anemia, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting a condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis of pernicious anemia depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays or crucially here, laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of pernicious anemia and the relationship of a diagnosis or symptom to service or of any symptoms to pernicious anemia is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing his symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

On the question of medical causation, there is competent medical evidence for and against the claim of service connection for pernicious anemia.  The evidence of record supporting service connection for pernicious anemia consists of the opinion of a private physician, Dr. Merva, and the evidence against the claims consists of the VA examinations in June 2009 and November 2012 (with addendums dated in January 2014 and May 2014).  All are qualified by education, training, or experience to diagnose a medical condition and to offer an opinion on causation.  With regard to medical opinions, the credibility and the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  Additionally, the Court has previously and expressly rejected a "rule that would give the opinions of treating physicians greater weight in evaluating claims made by veterans."  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Dr. Merva stated that it was more likely as not pernicious anemia was caused by the Veteran's exposure to Agent Orange.  He offered no basis or rationale for his conclusion.  As this opinion is a conclusory statement given without supporting data or reasoning, the Board finds the opinions to be of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Considering the relative merits of the analytical findings and the details of the opinions, the Board finds that the opinions of the VA examiners are more probative and places more weight on their unfavorable medical opinions because these opinions are well reasoned, detailed, consistent with other evidence of record and included reviews of the claims file, interviews with the Veteran and consideration of his history of symptoms, diagnosis, and treatment.  As such, the examiners opinions are based upon consideration of the Veteran's prior medical history and examinations, and also provide sufficient detail so that the Board's evaluation will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners also provided a rationale for their conclusions.  For instance, they applied medical literature to support their conclusions that the Veteran's pernicious anemia was not caused by Agent Orange and/or diabetes.  In a similar manner, the VA examiner in January 2014 noted, for instance, what treatment was provided in service and the lack of findings at separation regarding pernicious anemia.  He also noted the lack of any treatment until diagnosis by Dr. Merva in 2006.  Finally, the examiner explained how the current laboratory findings demonstrated that the pernicious anemia was in remission and had not been aggravated by diabetes or otherwise progressed.

As such, the Board finds the VA examinations probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The examiners took into account all of the medical evidence of record.  They set forth an accurate historical history with medical details taken from the Veteran's claims file.  As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, i.e., whether pernicious anemia is related to service. The VA examiner have provided the most probative evidence and the Board assigns their opinions the most weight as the examiners' reports specifically addresses the question of a diagnosis and its relationship to service or to other service connected disabilities with a well-reasoned, detailed rationale that is consistent with other evidence of record.  Being based on a complete review of the record, these opinions also implicitly take into account the Veteran's own assertions, but the examiners have determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the VA examiners as persuasive evidence against the claim for service connection for pernicious anemia.  As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusions expressed in their opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current disability of pernicious anemia to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between any current pernicious anemia disability and service, including the as due to Agent Orange exposure or secondarily caused or aggravated by service-connected diabetes.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).











ORDER

Entitlement to service connection for pernicious anemia, to include as due to exposure to Agent Orange and/or as secondary to diabetes mellitus, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


